Case 0:20-cv-61352-RKA Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

 PIERRE JUNIOR LIMA,
 JEAN PATRICK SAINTIL,

                Plaintiffs,
 v.

 WESTMORELAND PROTECTION
 AGENCY, INC. D/B/A W.P.A.,
 PAM JOHNSON, PAUL SPENCE,

             Defendants.
 __________________________________/

                                             COMPLAINT
                                         {Jury Trial Demanded}

         Plaintiffs, PIERRE JUNIOR LIMA and JEAN PATRICK SAINTIL, bring this action

 against Defendants, WESTMORELAND PROTECTION AGENCY, INC. D/B/A W.P.A., PAM

 JOHNSON, and PAUL SPENCE, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C

 § 201 et seq., and allege as follows:

 1.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.      At all times material hereto, Plaintiffs PIERRE JUNIOR LIMA and JEAN PATRICK

 SAINTIL were residents of the State of Florida and “employees” of Defendants as defined by the

 FLSA.

 3.      At all times material hereto, Defendant, WESTMORELAND PROTECTION AGENCY,

 INC. D/B/A W.P.A., was a Florida corporation with its principal place of business in South Florida,

 engaged in commerce in the field of security services, at all times material hereto was the

 “employer” of Plaintiffs as that term is defined under statutes referenced herein, engaged along
Case 0:20-cv-61352-RKA Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 3



 with its employees in interstate commerce, and has annual gross sales and/or business volume of

 $500,000 or more.

 4.     Defendant, PAM JOHNSON, is a resident of Broward County, Florida and was, and now

 is, a manager of Defendant, WESTMORELAND PROTECTION AGENCY, INC. D/B/A W.P.A.,

 controlled Plaintiffs’ duties, hours worked, and compensation, and managed the day-to-day

 operations of WESTMORELAND PROTECTION AGENCY, INC. D/B/A W.P.A. Accordingly,

 PAM JOHNSON was and is an “employer” of the Plaintiffs within the meaning of 29 U.S.C.

 §203(d).

 5.     Defendant, PAUL SPENCE, is a resident of Broward County, Florida and was, and now is,

 a manager of Defendant, WESTMORELAND PROTECTION AGENCY, INC. D/B/A W.P.A.,

 controlled Plaintiffs’ duties, hours worked, and compensation, and managed the day-to-day

 operations of WESTMORELAND PROTECTION AGENCY, INC. D/B/A W.P.A. Accordingly,

 PAUL SPENCE was and is an “employer” of the Plaintiffs within the meaning of 29 U.S.C.

 §203(d).

 6.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 7.     Plaintiff PIERRE JUNIOR LIMA worked for Defendants as a security guard.

 8.     Plaintiff JEAN PATRICK SAINTIL worked for Defendants as a security guard.

 9.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

 regular hourly rate for hours worked over 40 each week.

 10.    Attached as Exhibit A and Exhibit B are preliminary calculations of Plaintiffs’ claims.

 These amounts may change as Plaintiffs engage in the discovery process.
Case 0:20-cv-61352-RKA Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 3



 11.     Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

 12.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

 been waived or abandoned.

 13.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

 legal services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 14.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiffs are entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 16.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
